Citation Nr: 1724170	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  12-31 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether a timely notice of disagreement (NOD) was filed with respect to a June 2008 rating decision that denied ratings in excess of 10 percent for right leg sciatica and lumbosacral strain.

2.  Entitlement to a rating in excess of 10 percent for right leg sciatica.

3.  Entitlement to a rating in excess of 10 percent for lumbosacral strain prior to April 15, 2011, and in excess of 40 percent thereafter.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1987 to April 1992.  Her decorations include the Southwest Asia Service Medal, Bronze Service Star, and Kuwait Liberation Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which determined that the Veteran had not submitted a timely NOD following a June 2008 rating decision.  Jurisdiction over the appeal has been transferred to the Seattle, Washington RO.

In January 2017, the Veteran testified at a Board hearing before the undersigned.  A hearing transcript is of record.  

The Board notes that in April 2011, the Veteran filed a claim for a rating in excess of 10 percent for lumbosacral strain.  A March 2012 rating decision awarded an increased rating of 40 percent for lumbosacral strain effective April 15, 2011.

The issues of entitlement to a rating in excess of 10 percent for right leg sciatica and entitlement to a rating in excess of 10 percent for lumbosacral strain prior to April 15, 2011, and in excess of 40 percent thereafter, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A June 2008 rating decision denied ratings in excess of 10 percent for right leg sciatica and lumbosacral strain; the Veteran was notified of that decision by letter dated July 7, 2008.

2.  A timely NOD was filed on July 15, 2008.


CONCLUSION OF LAW

The Veteran's NOD with the June 2008 rating decision that denied ratings in excess of 10 percent for right leg sciatica and lumbosacral strain was timely.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.201, 20.302 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Appellate review is initiated by filing an NOD and completed by filing a Substantive Appeal after a Statement of the Case (SOC) has been furnished.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201.  

A valid NOD must (1) express disagreement with a specific determination of the agency of original jurisdiction; (2) be filed in writing; (3) be filed with the RO; (4) be filed within one year after the date of mailing of notice of the RO decision; (5) be filed by the claimant or the claimant's authorized representative; and (6) express a desire for Board review.  38 U.S.C.A. § 7105(b); Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 2002); 38 C.F.R. § 20.201.

The NOD must be filed within one year from the date that the RO mails notice of the determination.  38 C.F.R. § 20.302(a).  The date of mailing of the notification of that determination is presumed to be the same as the date of the letter for purposes of determining whether an appeal has been timely filed.  Id.  

In June 2008, the RO issued a rating decision that denied ratings in excess of 10 percent for right leg sciatica and lumbosacral strain.  On July 7, 2008, the RO mailed notice of the June 2008 rating decision to the Veteran's last address of record.  The July 2008 letter advised the Veteran that to appeal the decision, she had to submit a written disagreement within one year of the date of the letter of notification.  Therefore, the Veteran had until July 7, 2009 to file an NOD.  See 38 C.F.R. § 20.302(a). 

A review of the claims file indicates no documentation of receipt of an NOD within one year of the July 7, 2008 notification of the June 2008 rating decision.  Instead, on August 18, 2010, the RO received an NOD from Disabled American Veterans (DAV), the Veteran's then-representative, which was dated July 15, 2008 and issued from the DAV's office located at the RO.  It properly detailed disagreement with the June 2008 rating decision and expressed desire for appellate review.  The RO determined in August 2010 that the NOD was not received within a year of the notification of the June 2008 rating decision and thus, that decision had become final.  

At the Board hearing, the Veteran testified that she completed an NOD with DAV at the Waco RO on July 15, 2008, and was told that her NOD would be filed on that day.  She stated that she e-mailed and called DAV regarding the status of her appeal, but did not receive a response.  She indicated that in October 2008, she went to London and was out of the country for 16 months.  When she returned, she contacted DAV and was told that her appeal had been filed but her claims file was offsite.  She asserted that DAV saw in their database that she completed the paperwork for an NOD in July 2008, but her file may have been misplaced and thus, her NOD was not processed in July 2008.  

In the December 2010 NOD with the August 2010 administrative decision, DAV indicated that a copy of the cover letter to the July 15, 2008 NOD was reprinted from the DAV Case Management System, "which saves copies of correspondence in an unalterable form."  Further, DAV asserted that the fact that the Veteran's claims file was off station (at the Temple VA Medical Center (VAMC)) at the time of the submittal "exponentially increases the possibility of misplacing the Veteran's appeal."  A review of an internal RO database (COVERS) confirms that the Veteran's claims file, which was in paper form at the time of the June 2008 rating decision, was indeed located at the Temple VAMC at the time the issuance of the June 2008 rating decision. 

The Veteran's credible testimony, coupled with the July 2008 NOD of record and the assertion of DAV that such documents are maintained in "unalterable form," indicates that she travelled to the RO on July 15, 2008, within one year of the June 2008 rating decision, completed a NOD as to that decision with her then-representative, and was informed it would be filed in a timely fashion.  It is not clear whether DAV failed to file the completed NOD with the RO, or if RO personnel failed to date stamp and associate the NOD with the Veteran's claims file, since it was offsite in July 2008.  Either way, the Board will not disadvantage the Veteran based on RO administrative error or an error on her former representative's part.  See Percy v. Shinseki, 23 Vet. App. 37, 47 (2009) (quoting Comer v. Peake, 552 F.3d 1362, 1369 (Fed. Cir. 2009)(the VA adjudication process "is not meant to be a trap for the unwary . . . a stratagem to deny compensation [nor] a minefield" for claimants.)  Thus, given these specific facts, and affording the Veteran every benefit of the doubt, the Board finds that the Veteran filed a timely NOD at the RO on July 15, 2008.  


ORDER

The Veteran's NOD with the June 2008 rating decision that denied ratings in excess of 10 percent for right leg sciatica and lumbosacral strain was timely.

REMAND

As the Board has determined that the Veteran timely initiated an appeal of the issues contained in the June 2008 rating decision, it follows that VA must provide her with an SOC on remand.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

Issue an SOC regarding the issues of entitlement to a rating in excess of 10 percent for right leg sciatica, and entitlement to a rating in excess of 10 percent for lumbosacral strain prior to April 15, 2011, and in excess of 40 percent thereafter.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


